Name: Council Regulation (EEC) No 3574/83 of 12 December 1983 fixing the Community producer price for tuna intended for the canning industry for the 1984 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 12 . 83 Official Journal of the European Communities No L 356/5 COUNCIL REGULATION (EEC) No 3574/83 of 12 December 1983 fixing the Community producer price for tuna intended for the canning industry for the 1984 fishing year shall be fixed for tuna intended for the canning industry ; Whereas, on the basis of the criteria laid down in Article 17 (4) of the abovementioned Regulation , the price for the 1984 fishing year should be increased, HAS ADOPTED THIS REGULATION : Article 1 The Community producer price for the fishing year 1 January to 31 December 1984 for tuna for the canning industry and the category to which it relates are hereby fixed as follows : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), and in particular Article 17 (5) thereof, Having regard to the proposal from the Commission , Whereas Article 17 (4) of Regulation (EEC) No 3796/81 provides that a Community producer price Product Commercial specifications Community producer price (ECU per tonne) Albacore Whole, weighing more than 10 kg each 1 351 Article 2 This Regulation shall enter into force on 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 December 1983 . For the Council The President C. SIMITIS (') OJ No L 379 , 31 . 12 . 1981 , p. 1 .